t c memo united_states tax_court sara archer petitioner v commissioner of internal revenue respondent robert archer petitioner v commissioner of internal revenue respondent docket nos 6033-15l 6034-15l filed date john k walsh jr for petitioners robert w mopsick and joan casali for respondent memorandum findings_of_fact and opinion jacobs judge these consolidated cases were commenced in response to notices of determination concerning collection action s under sec_6320 1these cases were consolidated for purposes of trial briefing and opinion by order of the court dated date and notice_of_determination sustaining respondent’s internal_revenue_service or irs final notice_of_intent_to_levy to collect unpaid sec_4958 excise_taxes and additions to tax from sara archer and robert archer collectively archers husband and wife at all relevant times the archers owned controlled and operated sara’s pre-school inc pre-school the irs determined that in and pre-school engaged in transactions payment of excess compensation to the archers that constituted excess_benefit transactions under sec_4958 subjecting each of the archers to an excise_tax as a consequence the irs determined deficiencies and additions to tax against mrs archer as follows year excise_tax sec_4958 dollar_figure big_number additions to tax sec_6651 sec_6651 dollar_figure big_number dollar_figure big_number the irs also determined deficiencies and additions to tax against mr archer as follows year excise_tax sec_4958 dollar_figure big_number additions to tax sec_6651 sec_6651 dollar_figure big_number dollar_figure big_number the issues involved are whether the irs timely mailed valid notices of deficiency for and to the archers and if so whether the irs’ determination to collect unpaid assessments against the archers by way of levy may proceed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all dollar amounts have been rounded to the nearest dollar findings_of_fact pre-school is a tax-exempt_organization as described in sec_501 pre-school’s exempt_purpose as stated on its form_990 return of organization exempt from income_tax is to provide pre-school care for infants and toddlers and nursery school mrs archer is the president of pre-school she has held that office since pre-school obtained tax exemption under sec_501 in mr archer is the secretary of pre-school he maintains pre-school’s facilities day to day pre-school’s tax_year runs from july to june of the subsequent calendar_year 2pre-school is an educationally based center which focuses on preparing children for kindergarten and public school entrance it operates out of a church building monday through friday from a m to p m pre-school is state accredited offering infant care programs for infants weeks to months and toddler classes for children months to years of age in date revenue_agent sunny shah was assigned the task of determining pre-school’s eligibility to remain a tax-exempt_organization on date he contacted pre-school with respect to the form_990 it had filed for its tax_year ended date specifically revenue_agent shah was concerned that pre-school lacked appropriate oversight a lack which in turn created governance problems pre-school engaged john k walsh jr to represent it in this matter initially revenue_agent shah’s examination consisted of information document requests which he sent to pre-school an office correspondence case when pre-school failed to respond to revenue_agent shah’s requests for information documents the tax examination was changed from an office correspondence case to a field_examination at this point revenue_agent shah was reassigned and on date revenue_agent kevin morgan assumed responsibility for the tax examination on date revenue_agent denise gonzalez was assigned to assist revenue_agent morgan on date it was decided that the two revenue agents would split responsibilities revenue_agent morgan would focus on the examination of pre-school’s tax- exempt status and its filing of form_990 revenue_agent gonzalez would focus on the amount of compensation pre-school paid to mr and mrs archer the revenue agents informed the archers that the period of limitations on assessment and collection of tax was due to expire on date consequently the agents emphasized that the archers needed to respond promptly to their inquiries but the archers delayed in responding to the revenue agents’ requests revenue_agent morgan ultimately determined that no additional irs action was required after the archers agreed to implement a series of internal control improvements however revenue_agent gonzalez determined that both mr and mrs archer received excess compensation from pre-school on date revenue_agent gonzalez sent mrs archer a letter commonly known as a 30-day_letter with an accompanying revenue agent’s report proposing the imposition of an excise_tax pursuant to sec_4958 revenue_agent gonzales determined that the excess compensation paid_by pre-school to mrs archer constituted an excess_benefit_transaction described in sec_4958 which resulted in mrs archer’s being subject_to an excise_tax on the excess_benefit_transaction and required correction the 30-day_letter informed mrs 3an excess_benefit_transaction is a transaction in which an economic benefit is provided by the applicable_tax-exempt_organization directly or indirectly to or for_the_use_of a disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefits archer that she could file a protest with the irs office of appeals by date contesting the proposed_adjustment the 30-day_letter included a form_872 consent to extend the time to assess tax which extended the soon-expiring period of limitations an date date was given for returning a signed form_872 to the irs the 30-day_letter stated that the irs would issue a statutory_notice_of_deficiency if a timely response was not received revenue_agent gonzalez sent mr archer a virtually identical 30-day_letter also on date the archers each acknowledged receipt of the 30-day_letter they decided not to agree to extend the period of limitations or respond to the 30-day_letter but rather to challenge in this court the irs’ determination regarding the imposition of the excise_tax after the time to respond to the 30-day letters had expired revenue_agent gonzalez prepared notices of deficiency she addressed the notices to each of the archers not to mr walsh because she had not received forms power_of_attorney and declaration of representative from the archers indicating that mr walsh could represent them the address for both notices of deficiency was the same as that to which the 30-day letters were sent upon completing the notices of deficiency revenue_agent gonzales emailed the proposed notices to her manager tony pinto who on date forwarded the two notices to revenue_agent kimberly harrell a supervisor in the exempt_organizations mandatory review section mandatory review the primary responsibilities of mandatory review included supervising the issuance of final letters such as final adverse determination letters and notices of deficiency and ensuring sufficient time remained for the irs office of appeals to review the case upon receiving the email from mr pinto on date revenue_agent harrell reviewed each notice_of_deficiency they were each dated date and reflected that the last day to file a petition in the tax_court was date revenue_agent harrell prepared the envelopes for the two notices of deficiency she placed the notices in their respective envelopes and prepared postal service form_3800 u s postal service certified mail receipt for each the certified mail article number for mrs archer’s document was the certified mail article number for mr archer’s document was revenue_agent harrell completed a 4mr and mrs archer each testified that he she as well as pre-school received mail from the irs at the address to which the 30-day letters and notices of deficiency were sent ps form_3877 certified mailing list for each notice_of_deficiency ps form_3877 in essence is a log used to record the name address and article number for each envelope mailed via certified mail revenue_agent harrell sealed each envelope and prepared and attached a certified mail return receipt to each envelope she took the two sealed envelopes to the mailroom and handed them to the mailroom clerk the envelopes were delivered to the mailroom on date before the cutoff time of p m thus ensuring that the two notices of deficiency would be mailed that day revenue_agent harrell was aware that the period of limitations would expire on date both notices of deficiency were mailed on date each postal service form_3800 bore a postmark with that date the certified mail return receipt for mrs archer was returned to the irs bearing the signature of mrs archer and a delivery date of date the certified mail return receipt for mr archer was never returned to the irs however a printout of the track-and-confirm feature of usps com shows that article no ie mr archer’s notice_of_deficiency was delivered to his address pincite a m on date 5with respect to mrs archer’s notice_of_deficiency respondent’s counsel provided the court with a printout of the track-and-confirm feature of usps com continued the archers did not petition the court for redetermination of the irs determinations as set forth in the notices of deficiency on date the irs assessed the excise_tax and additions to tax on date the irs sent both mr and mrs archer a final notice--notice of intent to levy and notice of your right to a hearing advising them that it intended to use levy action to collect their unpaid tax_liabilities that notice offered them an opportunity for a hearing with the irs office of appeals on date the archers timely filed respective forms request for a collection_due_process or equivalent_hearing sec_6330 hearing on each form the archers asserted that they had never received notices of deficiency and consequently had never had an opportunity to challenge the asserted liabilities the archers requested a collection alternative claiming that they could not pay the balances due the request for the sec_6330 hearing was assigned to settlement officer stephen mccarrick on date on date settlement officer mccarrick prepared and mailed to the archers a letter scheduling a telephone sec_6330 hearing on date the letter requested the archers to complete and return form 433-a collection information statement for wage continued the printout states that article no was delivered to petitioners’ address pincite a m on date earners and self-employed individuals a copy of which was enclosed together with copies of their last four months’ bank statements and copies of their most current retirement account statements the sec_6330 hearing was held as scheduled on date the archers did not raise any collection alternatives and they failed to provide the financial information requested by settlement officer mccarrick settlement officer mccarrick gave the archers’ attorney mr walsh a deadline of date to provide the requested financial information neither mr walsh nor the archers provided the requested information the balance of the sec_6330 hearing involved the archers’ challenging the underlying deficiency the archers asserted that because no notices of deficiency had been sent to them the period of limitations had expired after the hearing settlement officer mccarrick attempted to retrieve the notices of deficiency after numerous attempts to secure the notices of deficiency failed on date settlement officer mccarrick was instructed by irs appeals team manager darryl lee to consider the archers’ situation in the light of the amount of time expended in attempting to recover the notices of deficiency on date the notices of deficiency were found the irs supplied the archers through mr walsh with copies of their respective notices of deficiency and they were advised that they could not challenge their tax_liabilities because they had failed to timely petition the tax_court the irs issued the archers notices of determination on date sustaining the proposed levies in the notices of determination the irs determined that the archers had received their respective statutory notices of deficiency and consequently had had a prior opportunity to challenge their liabilities and because the archers did not provide financial information necessary to determine their ability to pay their tax_liabilities collection alternatives were not considered thereafter the archers timely filed a petition in this court challenging the irs’ determination to collect the unpaid sec_4958 excise_taxes and additions to tax by way of levy at the time they filed their petitions the archers resided in new jersey opinion under sec_6331 the secretary may levy upon a taxpayer’s property and rights to property if the taxpayer fails to pay a tax within days after notice_and_demand for payment sec_6330 provides that no levy may be made on any property or rights to property of any person unless the secretary notifies such person in writing of the right to a hearing before the levy is made sec_6330 and b and sec_6331 provide that the secretary must give the taxpayer at least days’ written notice of his intent to levy and at least days before any levy begins the secretary is required to send the taxpayer written notice of the taxpayer’s right to a hearing before the irs office of appeals if the taxpayer requests a hearing ie the sec_6330 hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 a taxpayer may challenge the existence or amount of the underlying tax_liability if he she did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs after the irs issues a notice_of_determination a taxpayer may petition this court for review thereof sec_6330 the court’s review of the irs’ determination is subject_to the provisions of sec_6330 where the amount of a taxpayer’s underlying tax_liability is properly at issue the court reviews the irs’ determination de novo see 114_tc_604 114_tc_176 the court reviews the irs’ determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the archers’ sole argument is that the irs failed to properly issue notices of deficiency with respect to mrs archer respondent’s counsel presented the certified mail return receipt bearing her signature and a delivery date of date at trial petitioners asserted that the signature was not that of mrs archer but petitioners did not provide any evidence to support this contention we find that mrs archer received the notice_of_deficiency and hence she may not challenge the underlying liability with respect to mr archer t here is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee see 75_tc_318 aff’d without published opinion 673_f2d_1332 7th cir see also sego v commissioner t c pincite in the absence of clear evidence to the contrary the presumptions of official regularity and of delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent proper mailing of the notice_of_deficiency places the risk of nondelivery on the taxpayer bailey v commissioner t c memo figler v commissioner tcmemo_2005_230 barrash v commissioner tcmemo_1987_592 aff’d without published opinion 862_f2d_872 5th cir petitioners challenged the proper mailing of mr archer’s notice_of_deficiency the irs refuted petitioners’ challenge by showing the preparation review and mailing of the two notices of deficiency and we are mindful that post office records reveal that the delivery of the envelope addressed to mr archer occurred pincite a m on date petitioners’ attorney mr walsh questioned the irs employees and the post office employee who testified with regard to the preparation review and mailing of the notices of deficiency in sum we are satisfied that mr archer’s notice_of_deficiency was properly mailed and delivered to him at his home address we thus hold that petitioners received their respective notices of deficiency and had a prior opportunity to contest their underlying tax_liabilities as petitioners have not raised any argument with respect to collection alternatives and since they failed to provide settlement officer mccarrick with the financial information he requested our only remaining duty in this matter is to determine whether as required by sec_6330 and the settlement officer verified that the requirements of applicable law and administrative procedure were met and considered whether the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary in the notice_of_determination settlement officer mccarrick stated he had verified that the requirements of all applicable law and administrative procedure were met and that he determined that the levy appropriately balanced the need for efficient collection_of_taxes with petitioners’ concern that the collection action be no more intrusive than necessary we have no reason to doubt the truthfulness of these statements in sum we are satisfied that all mandates of sec_6330 and have been met and that settlement officer mccarrick properly sustained the imposition of the proposed levy against petitioners’ property in reaching our holding we have considered all of petitioners’ arguments that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect the foregoing decisions will be entered for respondent
